Per Curiam.
Application of the State Board of Examiners in Law for the removal of John I. Davis from his office as attorney and counselor in the courts of this state. Specific charges of misconduct were duly made, to which respondent pleaded not guilty. A reference was held, and the testimony taken and returned, upon which the matter was submitted by the respective parties. After a full and careful consideration of the record, and the arguments of counsel, we find the *89respondent guilty of misconduct in his profession, and, though not of a nature to justify permanent disbarment, of a character calling for discipline, and which cannot receive the approval of the court.
It is therefore ordered that respondent, John I. Davis, be suspended from practicing in any of the courts of the state for the period of six months.